Citation Nr: 0733527	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 27, 1970 rating decision establishing service 
connection for amputation of the left index finger and 
assigning an initial 10 percent rating.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from July 1966 to December 1966 and a period of 
active service from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision 
rendered by the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed rating decision dated on November 27, 
1970, the RO established service connection for amputation of 
the left index finger and assigned an initial 10 percent 
rating.

2.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The November 27, 1970, rating decision establishing service 
connection for amputation of the left index finger and 
assigning an initial 10 percent rating was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Law and Regulations
 
A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2007).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); 
Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal." See DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).
 
VA regulations applicable at the time of the November 27, 
1970, rating decision included:

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  See 38 C.F.R. § 3.304(b) (1970).

A preexisting injury or disease will be considered to have 
been aggravated by active, military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306 
(1970).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  See 38 
C.F.R. § 3.306(b)(1) (1970).

In cases involving service connection based on aggravation of 
a preservice disability by active service, the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the schedule, no deduction will be made.  See 38 
C.F.R. § 3.322(a) (1970).

The RO evaluated the veteran's service-connected residuals of 
amputation of the left index finger under 38 C.F.R. § 4.71a, 
Diagnostic Code 5153.  Under these rating criteria, a 10 
percent rating is assigned for amputation of either index 
finger (major or minor) through the middle phalanx or at the 
distal joint.  A 20 percent rating is warranted for 
amputation of either index finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  A 20 percent rating is also assigned for amputation 
of the index finger on the minor hand when there is 
amputation with metacarpal resection (more than one-half the 
bone lost), with a 30 percent rating assignable for 
metacarpal resection of the index finger of the major hand.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5153 (1970).

In the November 1970 rating decision, the RO determined that 
the service-connected amputation of the left (minor) index 
finger was 20 percent disabling (before application of 38 
C.F.R. §§ 3.322(a) (1970)) under Diagnostic Code 5153.  It 
was also determined that the preservice level of disability 
for the amputation existing at the time of service enlistment 
was 10 percent and this amount was deducted from the current 
20 percent level of disability, to arrive at the assigned 
initial 10 percent rating.

Factual Background 

Evidence existing at the time of the unappealed November 27, 
1970, rating decision, consists of service medical records as 
well as a October 1970 VA examination report.  

The veteran's April 1968 service entrance examination report 
notates the amputation of the distal phalanx left finger.  In 
an April 1968 report of medical history, the veteran 
indicated that he had half of his left index finder removed 
due to a severe automobile accident in March 1968.  In an 
April 1968 neurosurgical consultation report, it was noted 
that the veteran was taken to the emergency room after his 
auto accident where an attempt was made to resew the tip of 
his amputated left index finder.  He indicated that he 
returned to the hospital 24 hours after discharge and the tip 
of the finger was removed. 

Service treatment notes dated in June 1968 reflected findings 
of a left index finger infection.  In a July 1968 ortho 
clinic note, the examiner indicated that the veteran had a 
probable neuroma on the thumb side and nail protruding a bit 
as well and recommended a revision of the stump.  Physical 
profile records dated in June and August 1968 detailed that 
the veteran was medically qualified for duty with limitations 
due to a defect listed as amputation (left) index finger, 
painful stump.  An August 1968 operative report noted an 
operative diagnosis of painful amputated stump of left index 
finger.  The veteran underwent a revision of the amputation 
of stump that including dissection of the sharp fragments of 
bone and excision of a small piece of skin on dorsum which 
contained a residual finger nail.

A November 1968 service treatment note noted findings of 
early dehissance of left index finger stump.  In an 
additional November 1968 ortho clinic note, the examiner 
detailed findings of slightly tender scar of amputated index 
finger with full use and no adherence.  A December 1968 
clinical record noted that the veteran had an old traumatic 
amputation of the left finger with osteomyelitis of the 
stump.  It was further noted that the area was drained with 
bone corrected and wound left open.  

A January 1969 clinical record detailed that the veteran's 
wound completely healed but that the veteran continued to 
have tenderness at the end of the index finger and desired 
removal of the finger.  It was noted that the veteran 
underwent a ray excision of the 2nd ray of the left hand 
wherein the first dorsal interossei was dissected away from 
the 2nd metacarpal and detached.  The first dorsal interossei 
was then sewed over the stump of the 2nd metacarpal.  It was 
indicated that the veteran's surgical wound healed without 
difficulty and that he had full range of motion of the 
remaining digits of the hand upon discharge from the 
hospital.  A February 1969 service clinical record noted that 
the veteran had an uneventful convalescence post-operative 
ray excision 2nd finger of the left hand with no complaints 
regarding his care and was put on convalescence leave.  It 
was further noted that the veteran might need revision of the 
scar.  

According to a VA Form 21-526, received in October 1969, the 
veteran filed a claim seeking entitlement to service 
connection for amputation of the index finger of the left 
hand after contracting osteomyelitis during service in 
December 1968.

An undated Medical Board report received and associated with 
claims file in June 1970 reflects that upon return from 
convalescence leave, the veteran was hand function was 
unchanged.  It was the opinion of the Medical Board that the 
veteran was not fit for duty.  

In an October 1970 VA examination report, the veteran 
complained of left hand pain, numbness in his middle finger, 
soreness in the cut-of bone area, and very poor grasp with 
his left hand.  Physical examination findings were noted as 
loss of the index finger with 3 1/2 inch well healed, untender, 
and nonadherent scar on first web space of the dorsal hand.  
It was further indicated that there was no involvement of the 
middle finger on orthopedic examination.  On neurological 
examination, the examiner noted that the veteran was right-
handed and listed a diagnosis of mild neuropathy of the 
sensory branch radial nerve of the left hand. 

Analysis

During a September 2003 hearing, the veteran contended that 
the November 1970 rating decision had errors concerning the 
extent of the severity of his left finger injury before 
service and degree of aggravation of that injury during 
service.  More specifically, the veteran testified that only 
the top tuft of his index finger was torn off in an 
automobile accident prior to service.  He noted that this 
piece of his index finger was reattached and that his finger 
was fully healed before service enlistment two months later.  
In August 2005 written statements, the veteran and his 
representative further asserted that a 10 percent deduction 
for level of disability existing prior to service was not 
appropriate because evidence of record clearly shows that the 
distal tip of the veteran's left index finger was not 
amputated prior to service.

In this case, there is no argument that the level of 
disability from amputation of the left index finger, prior to 
the application of 38 C.F.R. 3.322(a), was 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5153 (1970).  The veteran 
contends, in essence, that 10 percent should not have been 
deducted under 38 C.F.R. 3.322(a), as his pre-existing left 
finger disability did not involve amputation of the left 
(minor) index finger through the middle phalanx or at the 
distal joint at service entrance.

Evidence existing at the time of the unappealed November 1970 
rating decision shows that amputation of the distal phalanx 
of left finger was clearly noted on the veteran's April 1968 
service entrance examination report.  The Board also notes 
that in 1970 there was no objective or subjective evidence of 
record that the veteran's left index finger did not show 
distal phalanx amputation at the time of his enlistment in 
active service.  

These findings were sufficient for the RO in 1970 to conclude 
that the amputation of the distal phalanx of the left index 
finger documented to exist at the time of the veteran's 
service entrance examination warranted the assignment of a 10 
percent rating under Diagnostic Code 5153.  This 10 percent 
evaluation was then deducted from the present level of 
disability from amputation of the left index finger (which 
was determined to have been 20 percent) to arrive at the 10 
percent evaluation assigned for the veteran's left index 
finger amputation.  

Based upon the evidence existing at the time of the 
unappealed November 27, 1970, rating decision, the Board 
finds the record does not establish that the correct facts, 
as they were known at the time, were not before the RO or 
that the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.  The 
initial 10 percent rating assigned in November 1970 was 
commensurate with rating criteria and regulations under 38 
C.F.R. § 3.322(a) and 38 C.F.R. § 4.71a, Diagnostic Code 5153 
(1970).  



As the Board concludes that the correct facts, as they were 
known at that time, were before the adjudicator, and that the 
statutory and regulatory provisions extant at the time were 
correctly applied, the Board finds no clear and unmistakable 
error in the November 1970 rating decision establishing 
service connection and assigning an initial 10 percent rating 
for amputation of the left index finger. 

For the foregoing reasons, the claim for CUE in a November 
27, 1970 rating decision must be denied.  

ORDER

A November 27, 1970 rating decision establishing service 
connection for amputation of the left index finger and 
assigning an initial 10 percent rating was not clearly and 
unmistakably erroneous; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


